DETAILED ACTION
This action is in response to the amendment filed 11/11/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The previous double patenting rejection of claim 1 is hereby withdrawn in response to the Terminal Disclaimer approved on 11/11/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty, Jr. (US 2003/0152904), hereinafter Doty, in view of Seshadri (US 2006/0228692).

As per claim 1, Doty teaches the following:
a method for updating an adaptive learning platform, (see abstract), comprising: 
providing a content management system (CMS) and a learning management system (LMS).  As Doty shows in Fig. 2, an administrative portal (CMS) and classroom interface (LMS) are present;
 presenting, by the LMS, a live event provided on the adaptive learning platform by a live event presenter, wherein the live event is presented on screens of client devices associated to one or more viewers viewing the live event.  As Doty teaches in paragraphs [0012] and [0013], the classroom interface is driven by streaming video which is composed of both asynchronous and synchronous information.  Doty teaches in paragraph [0022], the synchronous information may include live streaming video 
updating the adaptive learning platform, wherein the updating is configured to include 
retrieving live event content of one or more live events (retrieved content) stored in the data storage of the CMS by a content retriever, modifying the retrieved content by the content retriever to create modified content.  As Doty teaches in paragraph [0115], and corresponding Figs. 6 and 7, a publishing interface is presented with controls to update a pre-recorded video, such as with slides, questions, etc., and 
storing the modified content in the data storage.  See paragraph [0115], “update control”.  
However, Doty does not explicitly teach of storing the live event.  Seshadri teaches the following:
storing content of the live event (live event content) in a data storage of the CMS.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording of live lessons of Seshadri.  One of ordinary skill would have been motivated to have made such modification because Doty suggests in paragraph [0109], that video is “pre-recorded” and Seshadri teaches of a method of creating such recorded content.  Furthermore, the recording method of Seshadri would benefit a user of Doty because as 

As per claim 10, Doty teaches the following:
a system comprising: 
a memory, (see paragraph [0203], “machine-readable storage”); and 
a processing device coupled to the memory, (see paragraph [0203], “a programmable processor”).
The remaining limitations of claim 10 are substantially similar to those of claim 1 and are rejected using identical reasoning. 

As per claim 17, Doty teaches the following:
a non-transitory computer readable storage medium including instructions that, when executed by a processing device, (see paragraph [0203], “machine-readable storage” and “a programmable processor”). 
The remaining limitations of claim 17 are substantially similar to those of claim 1 and are rejected using identical reasoning. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of  as applied to claim 1 above, and further in view of Gautam et al. (US 2013/0060873), hereinafter Gautam.

Regarding claim 2, Doty teaches the method of claim 1 as described above.  However, Doty does not explicitly teach of a real-time rating system.  Gautam teaches the following:
presenting, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].
  
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam as applied to claims 1 and 2 above, and further in view of Lindsey et al. (US 2014/0199046).

Regarding claim 3, modified Doty teaches the method of claim 2 as described above.  However, Doty does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
presenting, within a messaging interface provided by the adaptive learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey shows in Fig. 2A, and corresponding paragraph [0074], an interface is provided which presents video content and messages posted by different user’s viewing the content; and 
storing the plurality of messages as message content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].

Regarding claim 4, modified Doty teaches the method of claim 3 as described above.  However, as described above, Doty does not explicitly teach of recording a live event.  Seshadri teaches the following:
capturing a stream of the live event to generate a video file containing a video recording of the live event, wherein the video file is stored as live event content in the data storage of the CMS.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording of live lessons of Seshadri.  One of ordinary skill would have been motivated to have made such modification because Doty suggests in paragraph [0109], that video is “pre-recorded” and Seshadri teaches of a method of creating such recorded content.  Furthermore, the recording method of Seshadri would benefit a user of Doty because as Seshadri teaches in paragraph [0042], the recording of lessons allows a user to take a class at the user’s convenience. 
Furthermore, Doty in view of Seshadri does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the 

Regarding claim 5, modified Doty teaches the method of claim 4 as described above.  Doty further teaches the following:
providing courses by a course module of the LMS, wherein the CMS is in communication with the LMS to manage the courses.  As Doty teaches in the abstract, the system is for delivering courseware to learners on the system. 

Regarding claim 6, modified Doty teaches the method of claim 5 as described above.  Doty further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by the course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Doty teaches in paragraph [0120], the self-publishing tool application which encodes the educational provider’s video may be “live capture”.  Learners view the video through a “classroom interface” as Doty shows in Fig. 15.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey as applied to claims 1-5 above, and further in view of Dobell (US 2013/0204675).

Regarding claim 7, modified Doty teaches the method of claim 5 as described above.  However, Doty does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by the course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have 

Regarding claim 8, modified Doty teaches the method of claim 7 as described above.  However, as described above with regard to claim 2, Doty does not expliclity teach of a real-time rating interface.  Gautam teaches the following:
the real-time rating interface provided by the adaptive learning platform includes a bipolar rating scale which is operable by the group of learners to rate the live event presenter's performance at different instances of time during the live mystery shopping event.  As Gautam shows in Fig. 4, a bipolar rating scale is provided for users to enter their emotions during a live event.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey in view of Dobell as applied to claims 1-5, 7, and 8 above, and further in view of Bhaskaran et al. (US 2012/0191774), hereinafter Bhaskaran.

Regarding claim 9, modified Doty teaches the method of claim 8 as described above.  However, Doty in view of Gautam does not expliclity teach of a performance graph.  Bhaskaran teaches the following:
presenting, on the screens of the client devices of the group of learners, a performance graph comprising data points defined by the real-time interface.  As Bhaskaran shows in Fig. 5, 540, and corresponding paragraph [0038], a graph is presented depicting responses from other users regarding ratings of an event in real time.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the rating method of Doty in view of Gautam with the feedback graph of Bhaskaran.  One of ordinary skill would have been motivated to have made such further modification because as Bhaskaran teaches in paragraph [0003], such graphs benefit a user in providing an indication of how a group feels about an event at particular times.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri as applied to claim 10, and further in view of Gautam and Lindsey.

Regarding claim 11, modified Doty teaches the system of claim 10 as described above.  However, Doty does not explicitly teach of a real-time rating system.  Gautam teaches the following:
present, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].
Furthermore, Doty does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
present, within a messaging interface provided by the learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey shows in Fig. 2A, and corresponding paragraph [0074], an interface is provided which presents video content and messages posted by different user’s viewing the content; and 
storing the plurality of messages as message content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].

Regarding claim 12, modified Doty teaches the system of claim 11 as described above.  However, as described above, Doty does not explicitly teach of capturing the live event.  Gautam teaches the following:
Seshadri teaches the following:
capture a stream of the live event to generate a video file containing a video recording of the live event, wherein the video file is stored as live event content in the data storage of the CMS.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording of live lessons of Seshadri.  One of ordinary skill would have been motivated to have made such modification because Doty suggests in paragraph [0109], that video is “pre-
Furthermore, Doty in view of Seshadri does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].
Furthermore, Doty in view of Seshadri does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.


Regarding claim 13, modified Doty teaches the system of claim 12 as described above.  Doty further teaches the following:
provide courses by a course module of the LMS, wherein the CMS is in communication with the LMS to manage the courses.  As Doty teaches in the abstract, the system is for delivering courseware to learners on the system. 

Regarding claim 14, modified Doty teaches the system of claim 13 as described above.  Doty further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by the course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Doty teaches in paragraph [0120], the self-publishing tool application which encodes the educational provider’s video may be “live capture”.  Learners view the video through a “classroom interface” as Doty shows in Fig. 15.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey as applied to claims 10-13 above, and further in view of Dobell.

Regarding claim 15, modified Doty teaches the system of claim 13 as described above.  However, Doty does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
wherein the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by the course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have 

Regarding claim 16, modified Doty teaches the system of claim 15 as described above.  However, as described above with regard to claim 11, Doty does not expliclity teach of a real-time rating interface.  Gautam teaches the following:
the real-time rating interface provided by the adaptive learning platform includes a bipolar rating scale which is operable by the group of learners to rate the live event presenter's performance at different instances of time during the live mystery shopping event.  As Gautam shows in Fig. 4, a bipolar rating scale is provided for users to enter their emotions during a live event.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam as applied to claim 17 above, and further in view of Lindsey and Seshadri.

Regarding claim 18, modified Doty teaches the medium of claim 17 as described above.  However, Doty does not explicitly teach of a real-time rating system.  Gautam teaches the following:
presenting, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  Furthermore, Doty suggests the use of “learner response feedback options” in paragraph [0090].
Furthermore, Doty does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
presenting, within a messaging interface provided by the learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey 
storing the plurality of messages as message content and the video file as live event content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Doty discusses the utilization of chat functionality in paragraph [0096].
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
However, as described above, Doty does not explicitly teach of recording a live event.  Seshadri teaches the following:
capturing a stream of the live event to generate a video file containing a video recording of the live event.  As Seshadri teaches in the abstract, a method is provided for recording a live classroom lesson for later use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the recording 

Regarding claim 19, modified Doty teaches the medium of claim 18 as described above.  Doty further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by a course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Doty teaches in paragraph [0120], the self-publishing tool application which encodes the educational provider’s video may be “live capture”.  Learners view the video through a “classroom interface” as Doty shows in Fig. 15.

Claim20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doty in view of Seshadri in view of Gautam in view of Lindsey as applied to claims 17 and 18 above, and further in view of Dobell.

Regarding claim 20, modified Doty teaches the medium of claim 18 as described above.  However, Doty does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by a course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Doty with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have made such modification because as Dobell teaches in paragraph [0003], such events benefit a business and/or organization through improving employee behavior.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175